Paine, J.
The defendants’’ offer to show that the note sued on was given in payment for a span of horses delivered to some third party, was wholly immaterial. There was no pretense that their liability was not abso*45lute, or that it was affected by the statute of frauds ; and such proof had no bearing whatever on the question of damages.
It is not necessary to inquire whether the plaintiff was entitled to the highest price of the lumber at any time between the time when it should’ have been delivered and the commencement of the action. The court confined the evidence on ■ that point to the Time when the note became due, and the time to which the payment was substantially extended by the verbal arrangement of the parties. There was no error certainly in that, as against the defendants. There was no sufficient ground for granting a motion for a new trial. It was improper for the jurors to examine the judge’s minutes. But it appears very satisfactorily that the defendants, in this instance, were not prejudiced by it. A large majority of the jury were, from the first, in favor of fixing $16 per thousand as the value of the lumber, and there is no doubt the verdict would have been for that.amount had it not been suggested by one of the minority that they ought not to give the plaintiff a larger amount than he himself swore the lamber was worth, and thereupon, some dispute arising as to what he had sworn, his testimony was examined in the judge’s minutes, where it was found that he had fixed the value at from $15 to $16 per thousand. And for that reason the ten jurors who had previously voted for $16 per thousand came down to $15.50, which was agreed to. So that, although strictly the jurors ought not to examine the minutes of the judge which happen to be left in the room, there being no consent or direction that they might do so, yet, where the exact extent and result of that examination are shown clearly, as they are here, and it appears to have been beneficial rather than prejudicial to the party asking for a new trial, there is no ground for granting his motion.
By the Court. — The judgment is affirmed, with costs.